UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6247


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS J. GENA, a/k/a Thomas Gena,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00303-CMC-1; 3:09-cv-70029-CMC)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Mallory Kent, LAW OFFICE OF WILLIAM MALLORY KENT,
Jacksonville, Florida, for Appellant.      Anne Hunter Young,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas J. Gena seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial        showing     of     the     denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,     537      U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude     that    Gena    has     not   made    the    requisite       showing.

Accordingly,        we     deny     his     motion       for    a      certificate      of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3